Exhibit 10.1

AMENDED AND RESTATED

16803 Dallas Parkway

OFFICE LEASE

 

 

This Amended and Restated Office Lease (the “Lease”), executed on the _26th_ day
of ____________June_________, 2017 (the “Execution Date”), and dated effective
as of the 1st day of January, 2017 (the “Effective Date”), is made and entered
into by Longfellow Energy, LP, a Texas limited partnership (“Landlord”) and
TransAtlantic Petroleum (USA) Corp., previously a Colorado company, now a
Delaware company (“Tenant”).  For purposes of this Lease, the Landlord and
Tenant may also be referred to as “Party” or “Parties.”

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated
August 22, 2011 (“2011 Lease”) wherein Tenant leased approximately 5,300 square
feet of office space from Landlord located on the second floor of the Office
Complex (as defined below);

 

WHEREAS, the 2011 Lease termed on its own accord on August 22, 2016, and
Tenant’s obligation under the 2011 Lease is currently month-to-month;

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated April
5, 2013 (“2013 Lease”) wherein Tenant leased approximately 4,696 square feet of
office space from Landlord located on the first floor of the Office Complex;

 

WHEREAS, Tenant no longer uses space on the first floor of the Office Complex
and has changed the amount of space it uses on the second floor of the Office
Complex;

 

WHEREAS, Landlord and Tenant desire to cancel the 2011 Lease by executing the
Notice of Cancellation attached hereto as Exhibit “D”; and

 

WHEREAS, Landlord and Tenant desire to amend and restate the 2013 Lease to
reflect, among other things, current market rental rates and a new description
of the leased Premises.

 

THERFORE, for valuable consideration, the receipt and sufficiency of which is
acknowledged, Landlord and Tenant agree to the following terms and conditions
herein:  

 

1.PREMISES.  Landlord does hereby lease to Tenant, and Tenant hereby leases from
Landlord, that certain commercial office space containing approximately 10,000
square feet of leasable floor area (the “Premises”), located on the second floor
of the building located on certain real property known as 16803 Dallas Parkway,
Addison, Texas (the “Office Complex”).  The location and dimensions of the
Premises are more particularly described on Exhibit “A,” which is attached
hereto and made a part hereof.  The Office Complex is located in the Triangle
Pacific Survey, Block 1, Lot 1, ACS 3.870, City of Addison, County of Dallas,
State of Texas.

 

2.USE.  Tenant shall use the Premises for general office purposes and shall not
use or permit the Premises to be used for any other purpose without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.  

 

--------------------------------------------------------------------------------

 

 

3.RENT.  Beginning on the Effective Date, and except as provided for below,
Tenant agrees to pay the following to Landlord as monthly rent, without notice
or demand:

 

 

a.

Year 1: Beginning on January 1, 2017 and ending on December 31, 2017, the
following sums:

 

i.

Rent payments due on January 1, 2017 through May 1, 2017:  Fourteen Thousand,
Seven Hundred Forty-Five and No/100 Dollars ($14,745.16) per month.  

 

ii.

Rent payment due on June 1, 2017 through December 1, 2017:  Seventeen Thousand,
Five Hundred and No/100 Dollars ($17,500.00) per month.

 

b.

Year 2: Beginning on January 1, 2018 and ending on December 31, 2018, the sum of
Eighteen Thousand Three Hundred Thirty-Three and 33/100 Dollars ($18,333.33) per
month.  

 

c.

Year 3: Beginning on January 1, 2019 and ending on December 31, 2019, the sum of
Eighteen Thousand, Seven Hundred Fifty and No/100 Dollars ($18,750.00) per
month.  

 

d.

Year 4: Beginning on January 1, 2020 and ending on December 31, 2020, the sum of
Nineteen Thousand, One Hundred Sixty-Six and 67/100 Dollars ($19,166.67) per
month.  

 

e.

Year 5: Beginning on January 1, 2021 and ending on December 31, 2021, the sum of
Nineteen Thousand, Five Hundred Eighty Three and 33/100 Dollars ($19,583.33) per
month.  

 

For purposes of this Lease, the term “Rent” shall mean the monthly amount due in
the applicable lease year described in Section 3 above.  Rent shall be due and
payable, in advance, on or before the first day of each calendar month during
the Term, beginning on the Effective Date.  In addition to the Rent described in
Section 3 above, Tenant shall pay Landlord a catch-up payment of Thirteen
Thousand, Five Hundred Seventy-Eight and 53/100 Dollars ($13,578.53) on the
Execution Date.

 

4.AS-IS.  Landlord delivers to Tenant the Premises AS-IS.  Tenant shall not make
any alterations, additions or improvements to the Premises without the prior
written consent of Landlord as provided in Section 11 below.

 

5.TERM.  The Lease term shall commence on the Effective Date and shall end on
the last day of the Sixtieth (60th) month thereafter (“Term”).  The Term may be
extended pursuant to the Option granted to Tenant herein.  

 

6.OPTION.   Landlord grants to Tenant the option to renew this Lease for two (2)
additional term periods of sixty (60) months each.  Tenant may exercise each
option to renew by giving written notice of Tenant’s exercise of such option to
Landlord at least sixty (60) days before the end of the then current
Term.  Except as provided below, if Tenant exercises such option to renew,
unless agreed by the Parties in writing, the lease of the Premises shall be upon
the same terms,

Amended and Restated Office Lease – Page 2

 

--------------------------------------------------------------------------------

 

provisions, and conditions contained in this Lease, except that (i) the Term of
this Lease shall be extended for sixty (60) months; and (ii) the amount of the
monthly Rent payable during such renewal term shall be at a mutually agreed upon
market rate.

 

7.SECURITY DEPOSIT.  Tenant is not required to deliver a security deposit.

 

8.UTILITIES.  Landlord shall provide all utilities, including but not limited to
gas, water, wastewater, electricity, trash, telephone, cable and internet, to
Tenant on a monthly basis. Landlord shall bill Tenant on a monthly basis for all
utilities according to actual, direct expenses, and Tenant shall pay such bill
within thirty (30) days of receipt.  

 

9.USES PROHIBITED.  Tenant shall not do or permit anything to be done in or
about the Premises, nor bring or keep anything therein which is not within the
permitted use of the Premises, which will in any way increase the existing rate
of or affect any fire or other insurance upon the Office Complex or any of its
contents, or cause a cancellation of any insurance policy covering the Office
Complex or any part thereof or any of its contents.  Tenant shall not allow the
Premises to be used for any improper, immoral, unlawful or objectionable
purpose; nor shall Tenant cause, maintain or permit any nuisance in, or about
the Premises.  Tenant shall not commit or allow to be committed any waste in or
upon the Premises.  

 

10.COMPLIANCE WITH LAW.  Tenant shall not use the Premises, or permit anything
to be done in or about the Premises, which will in any way conflict with any
law, statute, ordinance or governmental rule or regulation now in force or which
may hereafter be enacted or promulgated.  Tenant shall, at its sole cost and
expense, promptly comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements now in force or which may hereafter be in
force and with the requirements of any board of fire underwriters or other
similar bodies now or hereafter constituted relating to or affecting the
condition, use or occupancy of the Premises, excluding structural changes not
related to or affected by Tenant's improvements or acts.  To the extent
applicable, Landlord shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar bodies now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises.  

 

11.LEASEHOLD IMPROVEMENTS, ALTERATIONS AND OR ADDITIONS.  Tenant shall not make
or allow to be made any leasehold improvements, alterations or additions to or
of the Premises or any part thereof without first obtaining the written consent
of Landlord, which consent shall not be unreasonably withheld.  In the event
Landlord consents to the making of any leasehold improvements, alterations or
additions to the Premises by Tenant, the same shall be made by Tenant at
Tenant's sole cost and expense and those items shall at once become a part of
the realty and belong to the Landlord and shall be surrendered with the Premises
upon the expiration or sooner termination of the Term hereof.  

 

12.REPAIRS.

Amended and Restated Office Lease – Page 3

 

--------------------------------------------------------------------------------

 

 

12A.By execution of this Lease, Tenant shall be deemed to have accepted the
Premises as being in good working order.  Tenant shall, upon the expiration or
sooner termination of this Lease hereof, surrender the Premises to the Landlord
in good condition, ordinary wear and tear and damage from causes beyond the
reasonable control of Tenant excepted.  

 

12B.Notwithstanding the provisions of Section 12A. above, Landlord shall repair
and maintain the structural portions of the Premises, including the exterior and
interior demising walls and roof, unless, and to the extent that, such
maintenance and repairs are caused by the act, neglect, fault or omission of any
duty by Tenant, in which case Tenant shall pay to Landlord the actual cost of
such maintenance and repairs.  Except as provided in Section 25 hereof, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements in or to any portion of the Premises so
long as these repairs do not cause an unreasonable burden on Tenant.  

 

13.LIENS.  Tenant shall keep the Premises and the property in which the Premises
are situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant.  

 

14.ASSIGNMENT AND SUBLETTING.  Tenant shall not voluntarily, or by operation of
law, assign, transfer, mortgage, pledge, hypothecate or encumber this Lease or
any interest therein, and shall not sublet the Premises or any part thereof, or
any right or privilege appurtenant thereto, or allow any other person (the
employees, agents, servants and invitees of Tenant excepted) to occupy or use
the Premises, or any portion thereof, all without first obtaining the written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed.  Consent to one assignment, subletting, occupation or use by any other
person shall not be deemed to be consent to any subsequent assignment,
subletting, occupation or use by another person.  Any assignment or subletting
without consent shall be void, and shall, at the option of the Landlord,
constitute a default under the terms of this Lease. In the event that Landlord
shall consent to a sublease or assignment hereunder, Tenant shall pay Landlord
reasonable fees, not to exceed One Hundred and No/100 Dollars ($100.00),
incurred in connection with the processing of documents necessary to giving of
such consent.

 

15.INDEMNIFICATION.

 

15A.  TENANT SHALL FOREVER DEFEND, INDEMNIFY AND HOLD HARMLESS LANDLORD, ANY AND
ALL PERSONS OWNED OR CONTROLLED BY OR AFFILIATED WITH LANDLORD AND THEIR
RESPECTIVE MEMBERS, MANAGERS, PARTNERS, EQUITY HOLDERS, OFFICIERS, DIRECTORS,
EMPLOYEES, AGENTS, MORTGAGEES, INSURERS, SUCCESORS AND ASSISGNS (EACH, AN
“INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL LIABILITIES (INCLUDING STRICT
LIABILITY), ACTIONS, DEMANDS, PENALTIES, LOSSES, COSTS OR EXPENSES (INCLUDING,
WITHOUT LIMITATION, CONSULTANT FEES EXPERT WITNESS FEES, ACCOUNTING FEES,

Amended and Restated Office Lease – Page 4

 

--------------------------------------------------------------------------------

 

ATTORNEYS’ FEES, EXPENSES AND REMDIAL COSTS), LAWSUITS, COSTS OF ANY SETTLEMENT
OR JUDGMENT, AND DAMAGES OF ANY AND EVERY KIND WHATSOEVER WHICH MAY NOW OR IN
THE FUTURE (WHETHER BEFORE OR AFTER THE EXPIRATION AND TERMINATION OF THIS
LEASE), INCLUDING, WITHOUT LIMITATION, THE DEFAULT DAMAGES AND/OR LOSSES OF
RENTS (COLLECTIVELY, THE “LOSSES”), PAID, INCURRED OR SUFFERED BY OR ASSERTED
AGAINST THE INDEMNIFIED PARTIES OR ANY ONE OF THEM BY ANY GOVERNMENTAL AUTHORITY
OR OTHER PERSON TO THE EXTENT RESULTING FROM, ATTRIBUTABLE TO OR OTHERWISE
ARISING PURSUANT TO:  (A) ANY CONTAMINATION CAUSED OR SUFFERED BY THE TENANT
PARTIES; (B) ANY BREACH OR VIOLATION OF THIS LEASE BY TENANT; (C) ANY BREACH OR
VIOLATION OF ANY APPLICABLE LAWS BY THE TENANT PARTIES; (D) THE USE OR MISUSE OF
THE PREMISES BY THE TENANT PARTIES; (E) ANY EVENT OR OCCURRENCE AT OR ON THE
PREMISES DURING THE TERM OF THIS LEASE OR THEREAFTER WHILE IN THE POSSESSION OF
TENANT, WHATEVER THE CAUSE; (F) ANY CHANGE IN THE CONDITION OF THE PREMISES,
EXCEPT FOR CHANGES EXPRESSLY PERMITTED UNDER THIS LEASE; (G) ANY CLAIM, DEMAND,
PROCEEDING, ACTION, INVESTIGATION OR LAWSUIT (EACH A “PROCEEDING”) BROUGHT,
PROSECUTED OR INSTITUTED TO FORECLOSE UPON ANY LIEN FOR LABOR OR MATERIALS
FURNISHED TO OR AT THE REQUEST OF TENANT, AND/OR ANY BANKRUPTCY, INSOLVENCY, OR
CREDITORS RIGHTS PROCEEDING INVOLVING TENANT; AND/OR (H) ANY PROCEEDING AGAINST
ANY TENANT PARTIES OR BY REASON OF ANY ACTS OR OMISSIONS OF ANY TENANT PARTIES
IN WHICH LANDLORD IS NAMED OR MADE A PARTY TO SUCH PROCEEDING (INCLUDING,
WITHOUT LIMITATION, A CLAIM BY ANY TENANT PARTIES FOR CONTRIBUTION BY
LANDLORD).  NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE NO LIABILITY UNDER
THIS SECTION 15A FOR LOSSES SOLELY ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF LANDLORD OR (IN THE CASE OF ACTIVITIES UNDERTAKEN UNDER
THE EXPRESS AUTHORITY OF LANDLORD FOR THE PERFORMANCE OF LANDLORD’S CONSRUCTION,
REPAIR, MAINTENANCE AND/OR REPLACEMENT OBLIGATIONS HEREUNDER, LANDLORD’S
CONTRACTORS)

 

15B.  TENANT SHALL REIMBURSE LANDLORD, UPON DEMAND, FOR ALL LOSSES INCURRED,
PAID OR PAYABLE BY LANDLORD, WHETHER OR NOT A PROCEEDING IS COMMENCED OR
JUDGMENT ENTERED.  IN ADDITION, IF ANY ACTION FOR BREACH OF OR TO ENFORCE THE
PROVISIONS OF THIS LEASE IS COMMENCED, LANDLORD SHALL BE ENTITLED TO RECEIVE
FROM TENANT ALL AMOUNTS INCURRED BY LANDLORD FOR ITS ACTUAL ATTORNEYS’ FEES AND
COSTS.

 

15C.  LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD TENANT HARMLESS FROM ANY LOSSES
SUFFERED OR INCURRED BY TENANT THAT IS

Amended and Restated Office Lease – Page 5

 

--------------------------------------------------------------------------------

 

DIRECTLY AND PROXIMATELY CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD OR (IN THE CASE OF ACTIVITIES UNDERTAKEN UNDER THE EXPRESS AUTHORITY OF
LANDLORD FOR THE PERFORMANCE OF LANDLORD’S CONSTRUCTION, REPAIR, MAINTENANCE
AND/OR REPLACEMENT OBLIGATIONS HEREUNDER,  LANDLORD’S CONTRACTORS); PROVIDED,
UNDER NO CIRCUMSTANCES WILL LANDLORD BE LIABILE TO TENANT FOR ANY CONSEQUENTIAL,
PUNITIVE OR INDIRECT DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS,
LOSS OF ENTERPRISE VALUE, OR LOSS OF GOODWILL.  NOTWITHSTANDING THE FOREGOING,
OR ANYTHING TO THE CONTRARY SET FORTH IN THIS LEASE, IN ALL EVENTS AND UNDER ALL
CIRCUMSTANCES, THE LIABILITY OF LANDLORD TO TENANT, WHETHER UNDER THIS SECTION
15C, ANY OTHER PROVISION OF THIS LEASE, OR BY OPERATION OF APPLICABLE LAW, SHALL
BE LIMITED IN RECOURSE TO THE INTEREST OF LANDLORD IN THE PREMISES (INCLUDING
ALL PROCEEDS OF SALE, RENT OR OTHER INCOME DERIVED FROM THE PREMISES), TENANT
AGREES TO LOOK SOLELY TO SUCH INTEREST OF LANDLORD IN THE PREMISES FOR THE
RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD WITHOUT PERSONAL RECOURSE TO
LANDLORD.

 

15D.  This Section 15 shall survive the expiration or termination of the Lease.

 

15E.  In the event of any transfer or transfer of the title of the fee interest
of Landlord in the Premises (and in case of any subsequent transfers or
conveyances, the then-grantor) will automatically be freed and relieved from and
after the date of such transfer or conveyance of all personal liability for the
performance of any covenants or obligations on the part of the Landlord
contained in this Lease thereafter to be performed, including but not limited
to, any obligation to Tenant with respect to the Security Deposit (if any), upon
assignment of same to the transferee, provided that (a) the interest of the
transferor, as the lessor, in any funds then in the hands of Landlord in which
Tenant has an interest shall be turned over to such transferee subject to such
interest of the Tenant; and (b) the transferee expressly agrees in writing to be
bound by the terms of this Lease.

 

16.SUBROGATION.  As long as their respective insurers so permit, Landlord and
Tenant hereby mutually waive their respective rights of recovery against each
other for any loss insured by fire, extended coverage and other property
insurance policies existing for the benefit of the respective parties.  Each
party shall apply to their insurers to obtain said waivers.  Each party shall
obtain any special endorsements, if required by their insurer to evidence
compliance with the aforementioned waiver.

 

17.LIABILITY INSURANCE.  Tenant shall, at Tenant’s expense, obtain and keep in
force during the Term of this Lease a policy of comprehensive public liability
insurance insuring Landlord and Tenant against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be in the

Amended and Restated Office Lease – Page 6

 

--------------------------------------------------------------------------------

 

amount of not less than $500,000.00 for injury or death of one person in any one
accident or occurrence and in the amount of not less than $1,000,000.00 for
injury or death of more than one person in any one accident or occurrence.  Such
insurance shall further insure Landlord and Tenant against liability for
property damage of at least $500,000.00.  Tenant may provide this insurance
under a blanket policy, provided that said insurance shall have a Landlord's
protective liability endorsement attached thereto.  If Tenant shall fail to
procure and maintain said insurance, Landlord may, but shall not be required to,
procure and maintain same, but at the expense of Tenant and the cost of which
insurance shall be reimbursed or paid to Landlord by Tenant upon Landlord’s
demand for the same.  Insurance required hereunder shall be in companies rated
A: XII or better in “Best's Key Rating Guide.”  Tenant shall deliver to
Landlord, prior to right of entry, copies of policies of liability insurance
required herein or certificates evidencing the existence and amounts of such
insurance with loss payable clauses satisfactory to Landlord.  No policy shall
be cancelable or subject to reduction of coverage.  All such policies shall be
written as primary policies not contributing with and not in excess of coverage
which Landlord may carry.

 

18.PERSONAL PROPERTY TAXES.  Tenant shall pay, or cause to be paid, before
delinquency, any and all taxes levied or assessed and which become payable
during the Term hereof upon all Tenant’s leasehold improvements, alterations,
additions, equipment, furniture, fixtures, and any other personal property
located in the Premises.  In the event any or all of the Tenant’s leasehold
improvements, alterations, additions, equipment, furniture, fixtures and other
personal property shall be assessed and taxed with the real property, Tenant
shall pay to Landlord its share of such taxes within thirty (30) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s property.

 

19.RULES AND REGULATIONS.  Tenant shall faithfully observe and comply with the
rules and regulations that Landlord shall from time to time promulgate and/or
modify so long as such rules and regulations do not cause an unreasonable burden
on Tenant. The rules and regulations are attached hereto and made a part hereof
as Exhibit “B.”    

  

20.HOLDING OVER.  If Tenant remains in possession of the Premises or any part
thereof after the expiration of the Term hereof without the express written
consent of Landlord, such occupancy shall be deemed to be a tenancy from month
to month at a monthly rental in the amount of 150% of the last monthly Rent,
plus all other charges payable hereunder, and upon all the terms hereof
applicable to a month to month tenancy.

 

21.ENTRY BY LANDLORD.  Landlord reserves, and shall at all times have, the right
to enter the Premises at reasonable times and upon reasonable notice to inspect
the same and to repair the Premises and any portion of the Premises that
Landlord may deem necessary, without abatement of rent, and may for that purpose
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always ensuring that the entrance to
the Premises shall not be unreasonably blocked thereby, and further providing
that the business of the Tenant shall not unreasonably be interfered with and
such repairs shall not cause an unreasonable burden on Tenant.  For each of the
aforesaid purposes, Landlord shall at all times have and retain a key with which
to unlock all of the doors in, upon and about the Premises, excluding Tenant’s

Amended and Restated Office Lease – Page 7

 

--------------------------------------------------------------------------------

 

vaults, safes and files, and Landlord shall have the right to use any and all
means which Landlord may deem proper to open said doors in an emergency, in
order to obtain entry to the Premises without liability to Tenant, except for
gross negligence or willful misconduct of Landlord or its agents.

 

22.TENANT’S DEFAULT.  The occurrence of any one or more of the following events
shall constitute a default and breach of this Lease by Tenant:

 

22A.Notwithstanding any payment of current Rent, Tenant shall not desert,
abandon or vacate the Premises or a substantial portion thereof, nor shall
Tenant fail to operate its business in the Premises for more than thirty (30)
days for any reason other than the destruction or condemnation of the Premises.

 

22B.The failure by Tenant to make any payment of rent or any other mutually
agreed upon payment required to be made by Tenant hereunder, as and when due,
where such failure shall continue for a period of seven (7) business days after
written notice thereof by Landlord to Tenant.

 

22C.The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by the Tenant, other
than described in Section 22B, above, if such failure shall continue for a
period of thirty (30) days after written notice thereof by Landlord to Tenant;
provided, however, that if the nature of Tenant's default is such that more than
thirty (30) days are reasonably required for its cure, then Tenant shall not be
deemed to be in default if Tenant commences such cure within said thirty (30)
day period and thereafter diligently prosecutes such cure to completion.

 

22D.The making by Tenant of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Tenant of a petition to
have Tenant adjudged a bankrupt, or a petition or reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days); or the
appointment of a trustee or a receiver to take possession of substantially all
of Tenant's assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within thirty (30) days.

 

23.REMEDIES IN DEFAULT.  

 

23A. Termination of the Lease.   Upon the occurrence of a default by Tenant
hereunder, Landlord may, upon any applicable notice and opportunity to cure,
terminate this Lease by giving written notice thereof to Tenant, and, without
further notice and without liability, repossess the Premises. Landlord shall be
entitled to recover all direct and actual but not consequential or punitive loss
and damage Landlord may suffer by reason of such termination, whether through
inability to relet the Premises on reasonable terms or otherwise.

 

Amended and Restated Office Lease – Page 8

 

--------------------------------------------------------------------------------

 

23B.  Repossession and Re-Entry.  Upon the occurrence of a default by Tenant
hereunder, Landlord may, upon any applicable notice and opportunity to cure,
immediately terminate Tenant’s right of possession of the Premises (whereupon
all obligations and liability of Landlord hereunder shall terminate), but not
terminate this Lease, and, without notice, demand or liability, enter upon the
Premises or any part thereof, take absolute possession of the same, expel or
remove Tenant and any other person or entity who may be occupying the Premises
and change the locks.  If Landlord terminates Tenant’s possession of the
Premises under this Section 23B, (i) Landlord shall have no obligation
whatsoever to tender to Tenant a key for new locks installed in the Premises,
(ii) Tenant shall have no further right to possession of the Premises, and (iii)
Landlord shall use reasonable effort to relet or attempt to relet the
Premises.  Landlord may, however, at its sole option, relet the Premises or any
part thereof on such terms and conditions as are reasonable for the geographic
area in which the Premises is located.  If Landlord elects to relet the
Premises, rent received by Landlord from such reletting shall be applied first
to the payment of any indebtedness other than Rent and additional charges due
hereunder from Tenant to Landlord (in such order as Landlord shall designate),
second, to the payment of any cost of such reletting, including, without
limitation, advertising costs, brokerage fees and leasing commissions, and
third, to the payment of Rent due and unpaid hereunder (in such order as
Landlord shall designate), and Tenant shall satisfy and pay to Landlord any
deficiency upon demand therefor from time to time.  Except as otherwise provided
herein, Landlord shall not be responsible or liable for any failure to relet the
Premises or any part thereof or for any failure to collect any rent due upon any
such reletting.  No such re-entry or taking of possession of the Premises by
Landlord shall be construed as an election on Landlord’s part to terminate this
Lease unless a written notice of such termination is given to Tenant pursuant to
Section 23A above. In the event of the reletting by Landlord of the Premises to
a person expressly assuming Tenant’s obligations under this Lease, Tenant shall
thereby be released from any further obligations hereunder, and Landlord agrees
to look solely to such successor in interest of the Tenant for performance of
such obligations.  Upon such reletting, Tenant shall be relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Lease arising out of any act, occurrence or omission occurring
after the reletting.  

 

23C.  Cure of Default.  Upon the occurrence of a default hereunder by Tenant,
Landlord may, upon any applicable notice and opportunity to cure, enter upon the
Premises and do whatever Tenant is obligated to do under the terms of this
Lease, and Tenant agrees to reimburse Landlord on demand for any direct and
actual expenses which Landlord may incur in effecting compliance with Tenant's
obligations under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to Tenant from such action, except for such
damages caused by the gross negligence or willful misconduct of Landlord or its
agents.

 

23D.  Cumulative Remedies.  No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy set forth
herein or otherwise available to Landlord at law or in equity, and each and
every right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.  

 

Amended and Restated Office Lease – Page 9

 

--------------------------------------------------------------------------------

 

In any of the above situations, Landlord shall have the duty to take reasonable
action to mitigate Tenant’s damages.

 

24.DEFAULT BY LANDLORD.  Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event later than thirty (30) days after written notice by Tenant to Landlord,
specifying wherein Landlord has failed to perform such obligation; provided,
however, that if the nature of Landlord's obligation is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion. Any failure by Landlord
to so timely commence the cure will result in a default hereunder.

  

25.RECONSTRUCTION.  In the event the Premises are damaged by fire or other
perils covered by extended coverage insurance, Landlord agrees to forthwith
repair same, and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate reduction of the Rent from the date
of damage while such repairs are being made, such proportionate reduction to be
based upon the extent to which the damage and making of such repairs shall
reasonably interfere with the business carried on by the Tenant in the
Premises.  If the damage is due to the fault or neglect of Tenant or its
employees, there shall be no abatement of Rent.

 

In the event the Premises are damaged as a result of any cause other than the
perils covered by fire and extended coverage insurance, then Landlord shall
forthwith repair the same, provided the extent of the destruction be less than
fifty percent (50%) of the then full replacement cost of the Premises.  In the
event the destruction of the Premises is to fifty percent (50%) or more of the
full replacement cost, then Landlord shall have the option; (1) to repair or
restore such damage, this Lease continuing in full force and effect, but the
Rent to be proportionately reduced as herein above in this Section provided; or
(2) give notice to Tenant at any time within sixty (60) days after such damage,
terminating this Lease as of the date specified in such notice, which date shall
be no more than thirty (30) days after the giving of such notice.  In the event
of giving such notice, this Lease shall expire and all interest of the Tenant in
the Premises shall terminate on the date so specified in such notice and the
Rent, reduced by a proportionate reduction, based upon the extent, if any, to
which such damage interfered with the business carried on by the Tenant in the
Premises, shall be paid up to date of said such termination.

 

Notwithstanding anything to the contrary contained in this Section, Landlord
shall not have any obligation whatsoever to repair, reconstruct or restore the
Premises when the damage resulting from any casualty covered under this Section
occurs during the last six (6) months of the Term of this Lease or any extension
thereof.

 

26.EMINENT DOMAIN.  If more than twenty-five percent (25%) of the Premises shall
be taken or appropriated by any public or quasi-public authority under the power
of eminent domain, either party hereto shall have the right, at its option,
within sixty (60) days after said taking, to terminate this Lease upon thirty
(30) days written notice.  If either less than or more than twenty-five percent
(25%) of the Premises are taken (and neither party elects to terminate as herein

Amended and Restated Office Lease – Page 10

 

--------------------------------------------------------------------------------

 

provided), the Rent thereafter to be paid shall be equitably reduced.  In the
event of any taking or appropriation whatsoever, Landlord shall be entitled to
any and all awards and/or settlements which may be given.

 

27.PARKING AND COMMON AREAS.  Landlord covenants that an area approximately
equal to the parking areas as shown on the attached Exhibit “C” shall be at all
times available for the non-exclusive use of Tenant during the Term of this
Lease or any extension of the Term hereof, provided that the condemnation or
other taking by any public authority, or sale in lieu of condemnation, of any or
all of such parking areas shall not constitute a violation of this
covenant.  Landlord reserves the right to change the entrances, exits, traffic
lanes and the boundaries and locations of such parking area or areas.

 

27A.  The Landlord shall keep the automobile parking areas in a neat, clean and
orderly condition and shall repair any damage to the facilities thereof.

 

27B.  Tenant, for the use and benefit of Tenant, its agents, employees,
customers, licensees and sub-tenants, shall have the non-exclusive right in
common with Landlord, and other present and future owners, tenants and their
agents, employees, customers, licensees and sub-tenants, to use said parking
areas during the entire Term of this Lease, or any extension thereof, for
ingress and egress, and automobile parking.

 

27C. Tenant, in the use of said parking areas, agrees to comply with such
reasonable rules, regulations and charges for parking as the Landlord may adopt
from time to time for the orderly and proper operation of said parking
areas.  Such rules may include but shall not be limited to the following:  (1)
the restriction of employee parking to a reasonably limited, designated area or
areas; and (2) the regulation of the removal, storage and disposal of Tenant’s
refuse and other rubbish at the sole cost and expense of Tenant.

 

28.SIGNS.  Tenant may install and maintain such sign or signs as have first
received the written approval of the Landlord as to type, size, color, location,
copy nature and display qualities, which approval shall not be unreasonably
withheld. Tenant is responsible for full payment for the sign to sign company.

 

29.AUCTIONS.  Tenant shall not conduct or permit to be conducted any sale by
auction in, upon or from the Premises, whether said auction be voluntary,
involuntary, pursuant to any assignment for the payment of creditors, or
pursuant to any bankruptcy or other insolvency proceeding.

 

30.HOURS OF BUSINESS.  Subject to the provisions of Section 25 hereof, and to
reasonable periods of closing, not to exceed ten (10) consecutive days in any
one calendar year, Tenant shall continuously during the Term hereof conduct and
carry on Tenant’s business in the Premises and shall keep the Premises open for
business and cause Tenant’s business to be conducted therein during the usual
business hours of each and every business day as is customary for businesses of
like character in Addison, Texas; provided, however, that this provision shall
not apply if the

Amended and Restated Office Lease – Page 11

 

--------------------------------------------------------------------------------

 

Premises should be closed and the business of Tenant temporarily discontinued
therein due to strikes, lockouts or similar causes beyond the reasonable control
of Tenant.

 

31.GENERAL PROVISIONS.

 

(a)Waiver. The waiver by either party of any term, covenant or condition herein
contained shall not be deemed to be a waiver of such term, covenant or condition
or any subsequent breach of the same or any other term, covenant or condition
herein contained.  The subsequent acceptance of Rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding default by Tenant of any term,
covenant or condition of this Lease, other than the failure of the Tenant to pay
the particular rental so accepted, regardless of Landlord's knowledge of such
preceding default at the time of the acceptance of such Rent.

 

(b)Marginal Headings.  The marginal headings and section titles of this Lease
are not a part of the Lease and shall have no effect upon the construction or
interpretation of any part hereof.

(c)Time.  Time is of the essence of this Lease and each and all of its
provisions in where performance is a factor.

 

(d)Successors and Assigns.  The covenants and conditions herein contained,
subject to the provisions as to assignment in this Lease, apply to and bind the
heirs, successors, executors, administrators and assigns of the parties hereto.

 

(e)Recordation.  Neither Landlord nor Tenant shall record this Lease, but a
short form memorandum hereof may be recorded at the request of Landlord.

 

(f)Quiet Possession.  Upon Tenant paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the Term hereof, subject to all the provisions of
this Lease.

 

(g)Late Charges.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which will be difficult to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges, and late charges.  Rent is due on the first of each month
and late after the 10th day of each month. Accordingly, if any installment of
Rent or any sum due from Tenant shall not be received by Landlord in accordance
with these terms, then Tenant shall pay to Landlord a late charge of $25.00 per
day, or an amount equal to the maximum amount permitted by law, plus any
attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay rent
and/or other charges when due hereunder.  The parties hereby agree that such
late charges represent a fair and reasonable estimate of the cost that Landlord
will incur by reason of the late payment by Tenant.

 

Amended and Restated Office Lease – Page 12

 

--------------------------------------------------------------------------------

 

Acceptance of such late charges by the Landlord shall in no event constitute a
waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.

 

(h)Prior Agreements.  This Lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreements or understanding pertaining to any such matters shall be
effective for any purpose.  Except as specifically provided herein in Section 6,
no provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in
interest.  This Lease shall not be effective or binding on any party until fully
executed by both parties hereto.

 

(i)Inability to Perform.  This Lease and the obligations of the Tenant hereunder
shall not be affected or impaired because the Landlord is unable to fulfill any
of its obligations hereunder or is delayed in doing so, if such inability or
delay is caused by reason of strike, labor troubles, acts of God, or any other
cause beyond the reasonable control of the Landlord.

 

(j)Partial Invalidity.  Any provision of this Lease which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision shall remain in full force and effect.

 

(k)Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

 

(l) Choice of Law.  This Lease shall be governed by the laws of the State of
Texas.

 

(m)Sale of Premises by Landlord.  Landlord may sell the Premises or the Office
Complex at any time, with or without notice to Tenant.  In the event of any sale
of the Premises or Office Complex by Landlord during the Term (or any subsequent
Term) of this Lease, Landlord shall be and is hereby entirely freed and relieved
of all liability under any and all of its covenants and obligations contained in
or derived from this Lease arising out of any act, occurrence or omission
occurring after the consummation of such sale, and the Lease shall automatically
terminate on the date of the consummation of such sale.

 

(n)Subordination, Attornment.  Upon request of the Landlord, Tenant will, in
writing, subordinate its rights hereunder to the lien of any mortgage or deed of
trust, to any bank, insurance company or other lending institution, now or
hereafter in force against the Premises, and to all advances made or hereafter
to be made upon the security thereof.

 

In the event any proceedings are brought for foreclosure or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by the
Landlord covering the Premises, the Tenant shall attorn to the purchaser upon
any such foreclosure or sale and recognize such purchaser as the Landlord under
this Lease.

 

Amended and Restated Office Lease – Page 13

 

--------------------------------------------------------------------------------

 

The provisions of this Section to the contrary notwithstanding, and so long as
Tenant is not in default hereunder, this Lease shall remain in full force and
effect for the Term hereof.

 

(o)Notices.  All notices and demands which may or are to be required or
permitted to be given by either party on the other hereunder shall be in
writing.  All notices and demands by the Landlord to the Tenant shall be either
hand delivered or sent by United States Mail with return receipt requested,
postage prepaid, addressed to the Tenant at the Premises, and to the address
herein below, or to such other place as Tenant may from time to time designate
in a notice to the Landlord.  All notices and demands by the Tenant to the
Landlord shall be either hand delivered or sent by United States Mail with
return receipt requested, postage prepaid, addressed to the Landlord at the
address set forth herein, and to such other person or place as the Landlord may
from time to time designate in a notice to the Tenant.

 

 

To Landlord at:

 

Longfellow Energy, LP

Attn:  Michael S. Haynes

16803 Dallas Parkway

Addison, Texas 75001

 

To Tenant at:

 

TransAtlantic Petroleum (USA) Corp.

Attn:  Chad Burkhardt

16803 Dallas Parkway

Addison, Texas 75001

With a copy to N. Malone Mitchell, 3rd

at the same address.

 

(p)Authority of Tenant.  The individual executing this Lease on behalf of Tenant
represents and warrants that he is duly authorized to execute and deliver this
Lease on behalf of Tenant and that this Lease is binding upon Tenant.  

 

(q)Arbitration.  Landlord and Tenant agree that any claim, controversy, or
dispute arising out of or relating to this Lease shall, except as set forth
herein, be settled by arbitration in Dallas, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  This
agreement to arbitrate shall survive the termination of this Lease.  Any
arbitration shall be undertaken pursuant to the Federal Arbitration Act, where
applicable, and the decision of the arbitrators shall be final, binding, and
enforceable in any court of competent jurisdiction.  In any dispute in which a
party seeks in excess of $1,000,000 in damages, three (3) arbitrators shall be
employed.  Otherwise, a single arbitrator shall be employed.  All costs relating
to the arbitration shall be borne equally by the parties, other than their own
attorney’s fees.  The arbitrators shall not award punitive damages.

 

32.EXCULPATORY LANGUAGE.  If Landlord fails to perform its obligations in
accordance with any of the provisions of this Lease, Landlord agrees that it
shall, to the extent and under the conditions provided for in this Lease, be
liable to Tenant on account of any damages

Amended and Restated Office Lease – Page 14

 

--------------------------------------------------------------------------------

 

caused thereby, but Tenant agrees that any money judgment resulting from such
failure shall be satisfied only out of Landlord's interest in the building of
which the Premises are a part, and no other real, personal, or other property of
Landlord or of the partners comprising Landlord, or of the officers,
shareholders, directors, partners, or principals of such partners comprising the
Landlord, shall be subject to levy, attachment, or execution, or otherwise sued
to satisfy any such judgment, ground lease of the Premises, and in the event of
any transfer of such title or interest, Landlord herein named (and in case of
any subsequent transfers, the then-grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord's obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at the time of such transfer, in which Tenant has an interest,
shall be delivered to the grantee.  The obligations contained in this Lease to
be performed by Landlord shall, subject as aforesaid, be binding on Landlord's
successors and assigns, only during their respective periods of ownership.

 

33.HAZARDOUS MATERIALS.  During the term of this Lease, Tenant shall comply with
statutes, ordinances, rules, orders, regulations and requirements of the
federal, state, county and city governments and all departments thereof
applicable to the presence, storage, use, maintenance and removal of asbestos,
PCB transformers, other toxic, hazardous or contaminated substances and
underground storage tanks (collectively, “Hazardous Materials”) in, on or about
the Premises, which presence, storage, use, maintenance or removal is caused or
permitted by Tenant.  In no event shall the aforesaid be construed to mean that
Landlord has given or will give its consent or that Tenant need not obtain
Landlord's consent prior to Tenant’s storing, using, maintaining or removing
hazardous materials in, on or about the Premises.  

 

 

[The Remainder of this Page is Intentionally Left Blank - Signature Page
Follows]




Amended and Restated Office Lease – Page 15

 

--------------------------------------------------------------------------------

 

 

Signature Page to Amended and Restated Office Lease

 

 

 

LANDLORD:

 

Longfellow Energy, LP

 

 

By:  /s/ Todd Dutton

          Todd Dutton, President

 

 

 

TENANT:

 

TransAtlantic Petroleum (USA) Corp.

 

 

By:  /s/ Chad Burkhardt

       Chad Burkhardt, Vice President

General Counsel, Corporate Secretary

 

Amended and Restated Office Lease – Page 16

 

--------------------------------------------------------------------------------

 

Exhibit “A”

Location and Dimensions of the Premises

See Attached

[g201708091807132763283.jpg]

 

 



Amended and Restated Office Lease – Exhibit “A”

 

 



--------------------------------------------------------------------------------

 

Exhibit “B”

Rules and Regulations

 

 

1.

In the event of any conflict between the terms of these rules and regulations
and the express provisions of the Lease, the express, applicable provisions of
the Lease shall control.  Landlord reserves the right, without the approval of
Tenant, to rescind, add to and amend any rules or regulations, to add new
reasonable rules or regulations and to waive any rules or regulations.  Tenant
shall provide a copy of these rules and regulations to each of its employees to
facilitate compliance with these standards.

 

 

2.

Tenant shall not place, or cause or allow to be placed, any sign, notice or
lettering whatsoever, in about or on the exterior of the Premises, except in and
at such places as may be designated by Landlord and consented to by Landlord in
writing, which consent shall not be unreasonably withheld or delayed.  Any such
sign, notice or lettering so placed without such consent may be removed by
Landlord without notice and at the expense of Tenant.

 

 

3.

All waste, paper, refuse and garbage shall be deposited by Tenant only in those
containers provided by Tenant, or, if applicable, by Landlord, to be located in
areas designated by Landlord.

 

 

4.

Tenant shall not place, or cause to be placed, any satellite dish,
communications equipment, computer or microwave receiving equipment, antennae or
other similar equipment about or on the exterior of the Premises.  Any such
equipment so placed may be removed by Landlord without notice to and at the
expense of Tenant.

 

 

5.

Canvassing, soliciting or peddling on the Premises is prohibited and Tenant
shall cooperate reasonably to prevent same.

 

 

6.

Landlord shall the right to exclude any person from the Premises, and any person
on the Premises will be subject to identification by employees and agents of
Landlord.  If Tenant desires additional security service for the Premises,
Tenant shall have the right to obtain such additional service at Tenant’s sole
cost and expense.  Tenant shall keep the doors to unattended areas locked and
shall otherwise exercise reasonable precautions to protect property from theft,
loss or damage.  Landlord shall not be responsible for the theft, loss or damage
of any property.  In case of invasion, mob, riot or public incitement, the
Landlord reserves the right to prevent access to the Premises during the
continuance of same by taking measures for the safety of Tenant and property or
persons in or on the Premises.

 

 

7.

Only workmen employed, designated, or approved by Landlord, which approval shall
not be unreasonably withheld, may be employed for repairs, installations,
alterations, painting, material moving or other similar work that may be done in
or on the Premises.

 

 

 



Amended and Restated Office Lease – Exhibit “B”

 

 



--------------------------------------------------------------------------------

 

 

8.

Tenant shall not bring or permit to be brought or kept in or on the Premises any
flammable, combustible, corrosive, caustic, or explosive substance, or firearms,
except for those required for Tenant’s primary business and approved in writing
by the Landlord.

 

 

9.

Tenant shall not mark, paint, drill into, or in any way deface any part of the
Premise.  No boring, driving of nails or screws, cutting or stringing of wires
shall be permitted, except with the prior written consent of Landlord, which
consent shall not be unreasonably withheld.

 

 

10.

No additional bolts or locks of any kind shall be placed on any door in the
Premises and no lock on any door therein shall be changed or altered in any
respect.  Tenant shall not make duplicate keys.  All keys shall be returned to
Landlord upon termination of this Lease.  Landlord may at all times keep a pass
key to the Premises.  All entrance doors to the Premises shall be left closed at
all times and left locked when Premises are not in use.

 

 

11.

Tenant shall give immediate notice to Landlord in the case of known theft,
unauthorized solicitation or accident on the Premises, of known defects therein
or in any fixtures, and of any known emergency on the Premises.

 

 

12.

No animals shall be brought or kept in or on the Premises, with the exception of
guide dogs accompanying handicapped persons.

 

 

13.

No portion of the Premises shall at any time be used or occupied as sleeping or
lodging quarters.

 

 

14.

Tenant shall at all times use, maintain and occupy the Premises in a careful,
safe, property and lawful manner, and keep the Premises and its appurtenances in
a clean and safe condition.

 

 

15.

Tenant shall keep all glass in the doors and windows of the Premises clean and
in good repair.  Glass breakage shall be repaired at Tenant’s expense.

 

 

16.

Tenant shall not hold any auction, fire, bankruptcy, or other type of sale in or
on the Premises.

 

 

17.

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.  The expenses of
breakage, stoppage or damage resulting from violation of this rule shall be
borne by Tenant.

 

 

18.

All Tenant modifications resulting from alterations or physical additions in or
to the Premises must conform to all applicable building and fire codes.  Tenant
shall obtain written approval from the Landlord prior to commencement of any
such modifications and shall deliver as-built plans to Landlord upon completion.

 

 



Amended and Restated Office Lease – Exhibit “B”

 

 



--------------------------------------------------------------------------------

 

 

 

19.

Any vehicle improperly parked or parked in any unauthorized parking area on the
Premises shall be towed at the vehicle owner’s expense and without further or
additional notice.

 

 

20.

Persons using the parking areas on the Premises do so at their own
risk.  Landlord specifically disclaims all liability for any personal injury
incurred by users of the parking areas on the Premises, including users’ agents,
employees, family, friends, guests or invitees, or as a result of damage to,
theft of, or destruction of any vehicle or contents thereof, as a result of the
operation or parking of vehicles in the parking areas.

 

 

* * * * *

 

 

 

 

 

 

 

 

 




 

 



Amended and Restated Office Lease – Exhibit “B”

 

 



--------------------------------------------------------------------------------

 

Exhibit “C”

 

Parking Area Map

[g201708091807145543284.jpg]

 

 

 

 

 

 

 

 

Amended and Restated Office Lease – Exhibit “C”

--------------------------------------------------------------------------------

 

Exhibit “D”

 

NOTICE OF CANCELLATION OF 

16803 North Dallas Parkway 

OFFICE LEASE 

 

This NOTICE OF CANCELLATION OF OFFICE LEASE is entered into as of the 1st day
of January, 2017 (the “Effective Date”), between Longfellow Energy, LP, a Texas
limited partnership (“Landlord”) and TransAtlantic Petroleum (USA) Corp.,
previously a Colorado company, now a Delaware corporation (“Tenant”).   

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
effective August 23, 2011 (“2011 Lease”);

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
effective April 5, 2013 (“2013 Lease”); and 

 

WHEREAS, Landlord and Tenant desire to cancel only the 2011 Lease, as of the
Effective Date.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Landlord and Tenant hereby agree that the 2011 Lease
is cancelled and is of no further force or effect as of the Effective Date. 
Neither Landlord nor Tenant shall have any obligations to the other with respect
to such 2011 Lease as of the Effective Date.   

 

Executed this ___ day of ________, 2017.  

 

 LANDLORD: 

 

Longfellow Energy, LP, 

  A Texas limited partnership 

  

 

By:_____________________________________

Todd Dutton, President 

 

TENANT: 

 

Transatlantic Petroleum (USA) Corp., 

   A Delaware corporation 

 

 

By:_______________________________________ 

Chad Burkhardt, General Counsel 

 

 

Amended and Restated Office Lease – Exhibit “D”